Citation Nr: 1532305	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes insipidus.

2. Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected diabetes insipidus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified before the undersigned in a September 2011 hearing.  The Board previously remanded this case in December 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board obtained medical opinions on the possible relationship between diabetes insipidus and sleep apnea or diabetes insipidus and atrial fibrillation in April and May 2014.  In a March 2015 statement, the Veteran indicated that he did not waive his right to have the AOJ review this new evidence and requested the case be returned the AOJ for adjudication.  Thus, the Board is returning the case for said adjudication.  

The Veteran's claims folder was lost and rebuilt at some point since the last Board remand.  It does not include all the documents previously of record.  On remand, the AOJ should add any available records that are not currently in either the paper or electronic claims file, including but not limited to service records, VA examinations, and VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Search for and associate with the claims file any records not included in the rebuilt file.  The October 2012 supplemental statement of the case notes a VA examination for the pending appeals; that examination and any service records should be included in the claims file.  If any records cannot be found, notify the Veteran and allow him an opportunity to supply any copies in his possession.  Put a copy of all correspondence in the file.

2. Readjudicate the claims with consideration of the April 2014 and May 2014 medical opinions.  Issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

